ORDER

PER CURIAM.
AND NOW, this 13th day of December, 2004, Kathleen M. Quigley, a/k/a Kathleen M. Vella, having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated June 15, 2004; the said Kathleen M. Quig-ley, a/k/a Kathleen M. Vella, having been directed on September 1, 2004, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Kathleen M. Quigley, a/k/a Kathleen M. Vella, is suspended from the practice of law in this Commonwealth for a period three months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.